DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, Claims 1-11, in the reply filed on 13 September, 2021 is acknowledged. 
Applicant's election with traverse of Species 1, directed to Figs.2-4 where a polarization control is positioned after the collimating lens, in the reply filed on 13 September, 2021 is acknowledged.  The traversal is on the ground(s) that Species 1 (as set forth regarding claims 2-4) may utilize a beamsplitter with a retarder before the collimating lens as set forth in paragraph 55. 
This is not found persuasive because paragraph 55 recites that “polarization control element 400 may be used in… other embodiments in which a polarization control element is optically arranged following a beamsplitter”. However, the embodiment of species 1 utilizes the polarization control element before the beamsplitter. As such, as the applicant provides no other citation of the initial disclosure, this argument is found to be unpersuasive. 
The requirement is still deemed proper and is therefore made FINAL. Claims 6-7 are withdrawn as per the applicant’s assertion of their association with the nonelected species 2. Claim 4 is additionally withdrawn as being drawn to species 2. 
Claims 1-3, 5 and 8-11 are examined. Claims 4, 6-7 and 12-19 are withdrawn.
Claim Rejections - 35 USC § 112


(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-3, 5 and 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In regards to claim 1, the claim reads “a first optical group comprising a beamsplitter optically arranged to receive…” [line 2]. Here, it is not clear if it is the optical group or the beamsplitter arranged to receive. Therefore, the claim is unclear. 
For the purposes of prosecution, it will be assumed that the latter is the case. 
In regards to claim 1, the claim reads “a second optical group comprising a refractive elements optically arranged to receive…” [line 5]. Here, it is not clear if it is the optical group or the refractive elements arranged to receive. Therefore, the claim is unclear. 
For the purposes of prosecution, it will be assumed that the latter is the case. 
In regards to claim 1, the claim reads “the relative intensity” [line 13]. There is insufficient antecedent basis for this limitation in the claim, therefore, the claim is unclear. For the purposes of prosecution, it will be assumed that this is a newly recited item.
In regards to claim 2, the claim reads “the content” and “the received image” [line 3]. There is insufficient antecedent basis for these limitations in the claim, 
Claim Interpretation
In regards to claim 2, the claim reads “the polarizing optical element modifies the relative intensity of the first image with respect to the second image dynamically based on the content of the received image” [lines 1-3]. With reference to the corresponding 112 (b) rejection hereinabove, this is interpreted to mean that the relative intensity between the first and second images is altered based on an unknown characteristic of an unknown image, and that this could be automatic or a result of user control. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5 and 8-11 are are rejected under 35 U.S.C. 102(a)(1) as anticipated by Namii (US PGPUB 2013/0235174). 
In regards to Claim 1, Namii discloses an optical imaging system for use with an endoscope, comprising: 
	a first optical group comprising a beamsplitter [4, Fig.1, para.50] optically arranged to receive optical image light in an a focal state and split the single optical image into a first portion of light directed along a first optical path [path to 3a, Fig.1, para.58] and a second portion of light directed along a second optical path [path to 3b, 
	a second optical group [6, 7, Fig.1, para.50] comprising refractive elements [all optical elements could be used for refraction] optically arranged to receive the first and second portions of light from the beamsplitter and focus the first portion as a first image onto a first area of a first image sensor [3a, Fig.1] and focus the second portion as a second image onto a second area the first image sensor [3b, Fig.1] wherein the first and second image areas of the first sensor do not overlap [Fig.1, para.56-58]; and  
	a polarizing optical element [5, Fig.1, para.18, 50] located upstream of the second optical group to manipulate the first portion of light [Fig.1, para.56-58], the polarizing optical element capable of manipulating the polarization of the light entering it to produce an effect of controlling the relative intensity of the first image with respect to the second image [para.89].
	In regards to Claim 5, Namii discloses the system according to claim 1 wherein the polarizing optical element is distal to the beamsplitter [5 vs 4, Fig.1; as set forth here, the distal direction is not defined in the claims] and controls the polarization of light entering the beamsplitter [para.18, 55, 56].
	In regards to Claim 8, Namii discloses the system according to claim 1 wherein the beamsplitter reflects light that is highly polarized with respect to a designated polarization axis along the second optical path, while transmitting light that is partially polarized along the first optical path [para.54; S-Polarized vs P-polarized light. The “designated polarization axis” as set forth here, leaves either light to be designated as needed to satisfy the requirements of the claim].
	In regards to Claim 9, Namii discloses the system according to claim 1 wherein the beamsplitter transmits light that is highly polarized with respect to a designated polarization axis along the first optical path, while reflecting light that is partially polarized along the second optical path [para.54; S-Polarized vs P-polarized light. The “designated polarization axis” as set forth here, leaves either light to be designated as needed to satisfy the requirements of the claim].
	In regards to Claim 10, Namii discloses the system according to claim 1 wherein the first and second images are imaged onto a common sensor [3, Fig.1, para.53, 58].
	In regards to Claim 11, Namii discloses the system according to claim I wherein the beamsplitter splits the single optical image light based on polarization, resulting, thereby, in the first and second portions of light from the beamsplitter having different polarization qualities [para.54].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103(a) as being unpatentable over Namii (US PGPUB 2013/0235174) in view of Suda (US PGPUB 2008/0232131).
	In regards to Claim 2, Namii discloses the imaging system according to claim 1 
	Namii further discloses a received image [Fig.1b]
	Suda teaches an imaging system wherein brightness is automatically adjusted based on brightness evaluated in an image received by the imaging system [claim 5]. 
	Therefore, it would have been obvious to one having ordinary skill in the art to modify the polarizing optical element to modify brightness dynamically based on the content of the received image, ie dynamic automation, in accordance with the teaching of Suda. This would be done for the predictable result of equalizing brightness of the images.
	In regards to Claim 3, Namii in view of Suda discloses the system according to claim 2 wherein the polarizing optical element is a polarizer that rotates, thereby adjusting the relative intensity of the first and second images [Namii: para.89].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tsuyuki (US PGPUB 2014/0176692)
Namii et al. (US PGPUB 2016/0120397)
Duckett (USPN 10,924,689)

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795